Citation Nr: 0814584	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-28 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUES

1.  Entitlement to reimbursement of unauthorized medical 
expenses incurred February 13, 2004 for services rendered by 
Diagnostic Imaging Specialists.

2.  Entitlement to reimbursement of unauthorized medical 
expenses incurred beginning December 23, 2003 to January 15, 
2004 for services rendered by Brainerd Regional Human 
Services Center.


WITNESS AT HEARING ON APPEAL

L.M.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1960 to April 1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Medical Center in St. Cloud, Minnesota dated in 
June 2004 and in August 2004.

In February 2008, L.M., an Adult Mental Health Case Manager 
for Wadena County, Minnesota, Social Services testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

Clarification as to status of L.M.

The veteran is service-connected for schizophrenia.  Although 
she is currently competent for VA purposes and is the named 
appellant in this matter, as is indicated by the assigned 100 
percent disability rating she is severely mentally 
compromised and is unable to present her claims.  See 
38 C.F.R. § 4.130 (2007).  

As was noted above, social worker L.M. of Wadena County 
Social Services testified on the veteran's behalf at the 
February 2002 hearing.  As will be discussed in the Board's 
analysis below, L.M. was significantly involved in the 
incidents leading to the veteran's hospitalization.  
Effectively, Wadena County Social Services is an interested 
party in this matter, as Wadena County has been charged for 
the medical expenses incurred by the veteran.  

Issue not on appeal

A claim was also presented for medical services rendered at 
Tri County hospital on December 18, 2003.  In February 2005, 
the St. Cloud VAMC denied the claim, indicating that the VAMC 
in Fargo, North Dakota had verified in their records that 
payment had been made for these services.  No notice of 
disagreement was filed as to that decision, and thus that 
matter is not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].    

As will be discussed at the end of this decision, there 
appear to have been other medical bills incurred by or on 
behalf of the veteran.  None of those matters have yet been 
adjudicated.


FINDINGS OF FACT

1.  The veteran is served-connected for schizophrenia, rated 
100 percent disabling.  She does not participate in a 
rehabilitation program.

2.  The veteran received medical care from Diagnostic Imaging 
Specialists on February 13, 2004 and Brainerd Regional Human 
Services Center from December 23, 2003 to January 15, 2004.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  The services provided by Diagnostic Imaging Specialists 
were not rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.

5.  The services provided from December 23, 2003 to January 
15, 2004 at Brainerd Regional Human Services Center was for a 
service-connected disability, the treatment provided was 
emergent, and a VA facility was not feasibly available for 
care.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of unauthorized medical 
services provided to the veteran by Diagnostic Imaging 
Specialists on February 13, 2004 have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1002 (2007).

2.  The criteria for reimbursement of unauthorized medical 
services provided to the veteran by Brainerd Regional Human 
Services Center from December 23, 2003 to January 15, 2004 
have been met.  38 U.S.C.A. § 1728 (West 2002); 
38 C.F.R. § 17.120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking payment or reimbursement of the cost 
of unauthorized medical services provided to her by 
Diagnostic Imaging Specialists on February 13, 2004 and by 
Brainerd Regional Human Services Center from December 23, 
2003 to January 15, 2004.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The veteran has not been provided notice of the VCAA.  With 
respect to claim for reimbursement for unauthorized medical 
expenses incurred at Brainerd Regional Human Services Center, 
this lack of notice is moot in light of the fact that the 
Board is awarding a grant of the benefit sought on appeal.   
 
As for the remaining claim, the statements submitted by the 
veteran and L.M. demonstrate actual knowledge as to the 
evidentiary requirements necessary to substantiate the 
veteran's claims for entitlement to reimbursement for 
unauthorized medical expenses.  See the March 2004 claim and 
the October 28, 2004 notice of disagreement; see also the 
February 2008 hearing transcript.  

Additionally, all relevant evidence necessary to adjudicate 
the claims has been associated with the claims folder.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].  Accordingly, 
there is no prejudice to the veteran in proceeding to 
consider her claims.
  
In addition, all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2007).  As was noted in 
the Introduction, the veteran was unable to testify because 
of her mental illness; however, L.M. ably presented evidence 
and testimony in support of the veteran's claim.

Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2007); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007); see also Zimick, supra.
The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  In 
other words, failure to satisfy any of the three criteria 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See Zimick, supra.

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2007).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to reimbursement of unauthorized medical 
expenses incurred February 13, 2004 for services rendered by 
Diagnostic Imaging Specialists.

Analysis

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a).  If not, authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. §1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725.  
See also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the veteran underwent an MRI of the brain on 
February 13, 2004 through Diagnostic Imaging Specialists.  
The veteran has not argued, nor does the evidence suggest, 
that prior authorization for the MRI was obtained.  Indeed, 
the record demonstrates that the veteran previously attempted 
to seek authorization for this type of MRI, which was denied 
by VA in September 2003.  Thus, the pertinent issue is 
whether she is eligible for payment or reimbursement for 
medical services that were not previously authorized.

The Board notes that in denying the claim, the St. Cloud VAMC 
indicated that the Fargo VAMC had already reimbursed the 
veteran for expenses incurred as a result of the MRI on 
February 13, 2004.  See the February 9, 2005 determination.  
However, L.M. subsequently indicated that such was not the 
case, and attached a recent bill indicating a balance for 
such services had yet to be paid.  See the August 2005 
substantive appeal.  

The Board will explore 38 U.S.C.A. § 1728 and 1725 in turn.

38 U.S.C.A. § 1728

In this case, the record reflects that the veteran is service 
connected for schizophrenia, rated as 100 percent disabling.  
Thus, the first criterion is satisfied.  See 38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. § 17.120 (2007).

However, it must be reiterated that all three criteria must 
be met, and that the failure to satisfy any one of them means 
that the claim fails under 38 U.S.C.A. § 1728, as implemented 
at 38 C.F.R. § 17.120.  See Melson and Zimick, supra.

With respect to the second criterion, the evidence shows that 
the treatment that the veteran received on February 13, 2004 
was not medically emergent.  Notes taken by L.M. concerning 
the veteran's timeline of health care demonstrates that in 
early February 2003 the veteran was scheduled for an EEG, CAT 
scan and MRI in an attempt to identify "cognitive 
deficits."  There is no indication from the medical records 
or statements from L.M. that such was medically emergent.  In 
fact, L.M.'s notes make it clear that at least three days 
passed between the date the MRI was suggested and the date it 
was performed; there is no indication in that report that the 
veteran was in any imminent danger of death during that time 
frame.

The Board also wishes to make a distinction between 
"emergency" and "life threatening" medical conditions.  
Although the veteran's condition may or may not have been 
life threatening if not treated over time, it was not 
emergent in the sense that urgency in treatment was required.  
It is clear that if the condition had been immediately life 
threatening, this would be another matter.  See Cotton v. 
Brown, 
7 Vet. App. 325, 327 (1995) [a medical opinion which stated 
that cardiac "bypass surgery was definitely indicated and 
felt to be indicated on an urgent basis" led the Court to 
conclude that Board decision that an emergency was not 
involved "cannot stand"].  Such is not the case here.  

Inasmuch as this criterion of emergency treatment is not 
satisfied, payment or reimbursement cannot be authorized 
under this provision.  See Melson and Zimick, supra.

In short, for reasons stated above, payment or reimbursement 
of unauthorized medical expenses incurred via Diagnostic 
Imaging Specialists cannot be authorized under 38 U.S.C.A. § 
1728, as implemented at 38 C.F.R. § 17.120.

The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2007).  Those provisions, however, 
again require that the treatment for which payment or 
reimbursement is sought was emergent in nature.  See 38 
U.S.C.A. § 1725(f)(1) (West 2002).  In particular, emergency 
treatment is warranted during "a medical emergency of such 
nature that  a prudent layperson would reasonably expect that 
delay in seeking immediate medical attention would be 
hazardous to life or health."  38 U.S.C.A. § 1725(f)(1)(B).  

Such is not the case here.  As discussed above, the evidence 
does not demonstrate that the medical problems experienced by 
the veteran on February 13, 2004 were of such a nature as to 
be categorized as emergent, as the MRI was used as an means 
of exploring possible cognitive defects and was first 
suggested days earlier.  The veteran, accordingly, is not 
eligible for payment or reimbursement of medical expenses 
under 38 U.S.C.A. § 1725.

In summary, the Board finds that the evidence fails to 
satisfy the criteria listed in 38 U.S.C.A. § 1728(a).  The 
Board also finds that the veteran is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725.  The benefit is 
accordingly denied.

2.  Entitlement to reimbursement of unauthorized medical 
expenses incurred beginning December 23, 2003 to January 15, 
2004 for services rendered by Brainerd Regional Human 
Services Center.

Factual background

The Board finds that a brief factual background may be useful 
to an understanding of its decision.

As has been alluded to above, the evidence indicates that the 
veteran experiences significant mental illness.  VA has 
assigned a 100 percent disability rating for her service-
connected schizophrenia.  Such disability rating is 
consistent with "Total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication . . . grossly inappropriate behavior; 
persistent danger of hurting self or others . . . ."  See 
38 C.F.R. § 4.130 (2007).

On December 18, 2003, police were summoned to remove the 
veteran from the street, where she was "clutching religious 
statuses and causing traffic to swerve as she was speaking 
out to motorists and passersby."  See Wadena Police 
Department Report.  The veteran was removed from the scene, 
physically placed in a police car and taken to Tri-County 
Hospital.  She was then transferred to St. Joseph's Hospital, 
where she was placed on a 72-hour hold until alternative 
arrangements could be made.  After the 72-hour hold expired, 
the veteran was transferred to Brainerd Regional Human 
Services Center. It is the bill for medical expenses at that 
facility, starring o December 23, 2003, which is at issue 
here.

Analysis

As with the MRI claim, the veteran has not argued, nor does 
the evidence suggest, that prior authorization for the 
veteran's treatment at Brainerd Regional Human Services 
Center was obtained.  Thus, the pertinent issue is whether 
she is eligible for payment or reimbursement for medical 
services that were not previously authorized.

[The Board notes that 38 U.S.C.A. § 1725 need not be 
addressed with respect to the instant claim, as the benefit 
sought on appeal can be awarded under 38 U.S.C.A. § 1728.]

38 U.S.C.A. § 1728

To recapitulate the requirements in order for there to be 
reimbursement of unauthorized medical expenses, there must 
be: a service-connected disability, a medical emergency, and 
lack of VA facilities at which the same medical treatment 
could be obtained.

It is undisputed that the veteran's schizophrenia is service 
connected.

With respect to the matter of a medical emergency, a 
memorandum submitted by L.M., as well as the Wadena Police 
Department Report summarizing the circumstances prior to the 
veteran's hospitalization, reflect that a medical emergency 
existed and delay would have been hazardous to life or 
health.  Indeed, according to the police report the veteran 
was "clutching a large statue of the Virgin Mary and a large 
crucifix and [had] a large green rosary draped around her 
neck as traffic was attempting to drive around this busy 
intersection. . . . . her actions today showed me that she 
was a danger to herself . . . . "  

Moreover, paragraph 6 of the Findings and Order for Continued 
Commitment , signed on January 5, 2004 by a Judge of the 
District Court, Wadena County, Minnesota, stated this 
finding:  "The respondent is likely to attempt physical harm 
to self or others or fail to provide necessary food, clothing 
shelter or medical care unless commitment is continued."  

There is no evidence or opinion to the contrary.

With respect to the third element, use of VA facilities, the 
evidence and sworn testimony of record indicates that while 
the veteran was initially hospitalized, at the veteran's 
request  L.M. unsuccessfully explored the possibly of the 
veteran's placement in the Fargo VAMC or the St. Cloud VAMC.  
L.M. has submitted detailed correspondence demonstrating her 
failed attempts to place the veteran with the Fargo or St. 
Cloud VAMCs, and has testified to the same.  See Chronology-
Contact/Activity; see also the February 2008 hearing 
transcript, pages 7, 11-12.  Moreover, it appears that the 
veteran was requesting to be treated at the Fargo VA facility 
as she had received favorable treatment there in the past.  

In light of the above, the Board finds the third prong of 38 
C.F.R. § 17.120 has also been met.  

In conclusion, for reasons stated above all three elements of 
the regulation have been met.  The Board therefore finds that 
there is a basis for granting entitlement to payment or 
reimbursement of the cost of unauthorized medical services 
provided to the veteran by Brainerd Regional Human Services 
Center from December 23, 2003 to January 15, 2004.  The 
appeal is therefore allowed.

Additional comments

38 C.F.R. § 17.38

In denying the veteran's claim, the St. Cloud VAMC cited to 
the provisions of 38 C.F.R. § 17.38, which describes what is 
included in the medical benefits package.  In essence, the 
VAMC concluded that VA is not required to reimburse veteran 
for expenses incurred at public hospitals, and thus expenses 
for services rendered by Brainerd Regional Human Services 
Center were not reimbursable.  
The Board has identified no legal authority for that 
conclusion.  

Although the Board can appreciate that if free services were 
rendered by a hospital operated by another governmental 
entity, VA would not be obligated to pay any monies to the 
hospitalized veteran.  In this case, however, the veteran was 
charged for services rendered by Brainerd Regional Human 
Services Center.  The Board sees no distinction between 
private and public facilities under such circumstances. 
Significantly, 38 C.F.R. § 17.120, which the Board finds is 
controlling in this case, makes no such distinction.  

The appropriate payee

As was discussed above, notwithstanding that the veteran is 
competent for VA purposes, it appears that she may not be 
deemed competent under Minnesota law.  Specifically, it 
appears that the veteran herself may not be considered by the 
State of Minnesota to be herself responsible for the medical 
bills for services rendered by Brainerd Regional Human 
Services Center, since Wadena County was billed.  

In any event, it is not the Board's responsibility to 
disburse funds, and the Board hopes that appropriate 
financial arrangements will be made.

Other claims

The issues which are currently on appeal are as stated above.  
During the course of this appeal, other medical bills have 
appeared in the record.

There appears to have been services rendered at Brainerd 
Regional Human Services Center after the period of time 
discussed above, specifically from January 16, 2004 to 
January 29, 2004. L.M. referenced additional expenses 
incurred at Brainerd Regional Human Services Center from 
December 23, 2003 to February 23, 2004 on her August 2005 
substantive appeal.  L.M. further indicated that a balance 
was still owing for services rendered at St. Joseph's 
Hospital on February 13, 2004.  

Additionally, during the February 2008 hearing, L.M. 
indicated that the veteran had submitted a claim for 
reimbursement for medical expenses incurred at Tri County 
Hospital from October 19, 2005 to October 21, 2005.  See the 
February 2008 hearing transcript, page 16.  This specific 
claim is not of record, and there is a possibility that the 
veteran may have filed the claim with the Fargo VAMC.    

To the Board's knowledge, no decision has been made as to any 
of these medical expenses by either the Fargo VAMC or the St. 
Cloud VAMC.  As an appellate body, the Board cannot consider 
these matters in the first instance.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the agency of original 
jurisdiction].  Accordingly, these matters are referred to 
the St. Cloud VAMC for appropriate disposition.  

With respect to the claim for services incurred at Brainerd 
Regional Human Services Center, the Board notes that the 
relevant period would be from January 16, 2004 to February 
23, 2004, as the Board is addressing the period from December 
23, 2003 to January 15, 2004 in this decision.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran by 
Diagnostic Imaging Specialists on February 13, 2004 is 
denied.

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the veteran by 
Brainerd Regional Human Services Center from December 23, 
2003 to January 15, 2004 is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


